Title: To Thomas Jefferson from James Madison, 1 July 1791
From: Madison, James
To: Jefferson, Thomas


New York, 1 July 1791. He received TJ’s of the 28th yesterday and this morning obtained from Col. Smith the pamphlet and map, here enclosed, the  former to be kept and the latter returned as it is the last copy. As to the map of South America, he says it was obtained “from the engraver by Pitt and Grenville during the squabble with Spain, and remained in their hands for that period as the best geographical information to be had; that it has since been returned to him according to promise, is about ⅔engraved, and will probably be out this fall.”
He encloses letter from Le Havre with account of the price of tobacco which TJ may not have seen “and which it may not be amiss for Leiper to see.”
He has been somewhat indisposed for several days, with a fever and pretty “decided symptoms of bile,” confining him to the house but not to his room. He is now better, especially at being relieved “from a nausea and irritation in the stomach … the more disagreeable as they threatened a more serious attack.” Though he still has a slight fever and loss of appetite, he hopes the cause is fugitive and the effects going off. His horse seems out of danger, but has much flesh to regain. He sends “a little of the true guinea corn from Jamaica where it forms a great proportion of the food of the Slaves. It grows on the top of the Stalk like broom Corn, and in a figure not unlike a bunch of Sumac berries. This the first time I have seen the grain, tho’ it may be familiar to you. The small-eared corn which I have seen in Virginia under the same name is a very different thing. Yrs. mo: affecly.”
